Filed 6/27/14 Carson v. Leyva CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

ROBERT J. CARSON,
                                                                                           F067556
         Plaintiff and Appellant,
                                                                           (Super. Ct. No. 13CECG01677)
                   v.

ANAVEL LEYVA,                                                                            OPINION
         Defendant and Respondent.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Carlos
Cabrera, Judge.
         Robert J. Carson, in pro. per., for Plaintiff and Appellant.
         No appearance for Defendant and Respondent.
                                                        -ooOoo-




*        Before Gomes, Acting P.J., Kane, J. and Detjen, J.
          In this landlord/tenant dispute, appellant Robert J. Carson, challenges the denial of
his request for a civil harassment restraining order against respondent Anavel Leyva. We
affirm.
                                        BACKGROUND
          Carson was a tenant in a house owned by Leyva. In his restraining order request,
Carson alleged that Leyva was trying to force him out of the house by shutting off the
utilities. Then, despite Carson still living there, Leyva arrived at the residence to show it
to prospective renters. This resulted in a physical disturbance with police involvement.
According to Carson, Leyva and three men attacked him and his elderly dog without
provocation.
          However, the police report, attached as an exhibit to Carson’s request, also
described Leyva’s side. Leyva claimed that Carson struck her first and she hit back in
“self defense.” Leyva also stated she was under the impression that Carson no longer
lived there.
          The trial court denied Carson’s request for a restraining order on the ground that
the matter involved a landlord/tenant issue.
                                         DISCUSSION
          The basis for Carson’s appeal is unclear. He appears to be objecting to the trial
court’s use of a form order. The court checked the boxes stating the request was denied
for the reason that “Matter involves landlord/tenant and/or roommate issue.” Carson
interprets this order as demonstrating that the trial court disregarded “any/all papers
filed.” He also asserts that this type of “judge findings/orders instigates and allows more
violence.”
          Carson further states that Leyva “has and still continues to retaliate and perpetrate
unlawful and illegal acts of violence and stalkings and harassing behavior to coerce,
intimidate and creating a reasonable fear of great bodily injury.” Carson concludes that
he is “shocked” that the courts “can and do close their eyes to such acts.”

                                                2.
       A trial court order is presumed to be correct on appeal. (In re Marriage of
Ackerman (2006) 146 Cal.App.4th 191, 197.) Accordingly, the appellate court assumes
that the order is supported on matters as to which the record is silent. Further, the
appellant must affirmatively show error occurred. (Denham v. Superior Court (1970) 2
Cal.3d 557, 564.)
       To meet the burden of demonstrating error, the “appellant must present
meaningful legal analysis supported by citations to authority and citations to facts in the
record that support the claim of error.” (In re S.C. (2006) 138 Cal.App.4th 396, 408.)
The failure of the appellant to advance any pertinent or intelligible legal argument
constitutes an abandonment of the appeal. (Berger v. Godden (1985) 163 Cal.App.3d
1113, 1117.) The appellate court is not bound to develop the appellant’s arguments for
him. (In re Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814, 830.) Thus,
conclusory claims of error will fail. (In re S.C., supra, 138 Cal.App.4th at p. 408.)
       Here, Carson has presented neither cogent legal arguments nor citations to relevant
authority. Accordingly, he has not met his burden of demonstrating error.
                                      DISPOSITION
       The order is affirmed. No costs are awarded.




                                             3.